 1                                                                      Hon. Richard A. Jones

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 7
           UNITED STATES OF AMERICA,                    CASE NO. CR13-322RAJ
 8
                                 Plaintiff,             ORDER STRIKING MOTION
 9                 v.
10
           LEWIS DEAN ARMSTRONG,
11
                                 Defendant.
12
             The Court is in receipt of Defendant Lewis Dean Armstrong’s “Pro Se Motion for
13
     Competency Hearing” (Dkt. #210). As set forth in the Court’s previous Order Striking
14   Motion entered on August 16, 2019, this matter was remanded by the Ninth Circuit Court
15   of Appeals to the district court for the limited purpose of determining whether Defendant
     was competent to understand the nature and consequences of the proceedings against him
16
     and to assist properly in his post-conviction proceedings. After conducting a competency
17   hearing on March 6, 2018, the Court determined Defendant to be not competent to assist
18   in his post-conviction proceedings. That determination has been appealed to the Ninth
     Circuit Court of Appeals.
19
     ///
20   ///
21   ///
     ///
22


     ORDER STRIKING MOTION - 1
 1         Defendant is represented by attorney Robert Gombiner for purposes of his appeals.
     Because Defendant is represented by counsel, only counsel may submit filings. This
 2
     court therefore declines to entertain the motion and orders the clerk to STRIKE the
 3
     motion.
 4         DATED this 19th day of September, 2019.

 5

 6                                                   A
 7                                                   The Honorable Richard A. Jones
                                                     United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER STRIKING MOTION - 2
